                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

           SARAH S.,                :
                                    :
               Plaintiff,           :
                                    :                     CIVIL ACTION FILE NO.
           v.                       :                     1:17-cv-03812-AJB
                                    :
           COMMISSIONER, SOCIAL     :
           SECURITY ADMINISTRATION, :
                                    :
               Defendant.           :

                                    ORDER AND OPINION

                 Plaintiff brought this action pursuant to § 1631(c) of the Social Security Act

           (“the Act”), 42 U.S.C. § 1383(c)(3), to obtain judicial review of the final decision of

           the Commissioner of the Social Security Administration (“the Commissioner”) denying

           her application for Supplemental Security Income (“SSI”).1 The parties consented to


                 1
                         Title XVI of the Act, 42 U.S.C. § 1381, et seq., provides for SSI for the
           disabled, whereas Title II of the Social Security Act provides for federal Disability
           Insurance Benefits (“DIB”), 42 U.S.C. § 401, et seq. The relevant law and regulations
           governing the determination of disability under a claim for DIB are nearly identical to
           those governing the determination under a claim for SSI. Wind v. Barnhart,
           133 Fed. Appx. 684, 690 n.4 (11th Cir. June 2, 2005) (citing McDaniel v. Bowen,
           800 F.2d 1026, 1031 n.4 (11th Cir. 1986)). Title 42 U.S.C. § 1383(c)(3) renders the
           judicial provisions of 42 U.S.C. § 405(g) fully applicable to claims for SSI. In general,
           the legal standards to be applied are the same regardless of whether a claimant seeks
           DIB, to establish a “Period of Disability,” or to recover SSI. However, different
           statutes and regulations apply to each type of claim. Many times parallel statutes and


AO 72A
(Rev.8/8
2)
           magistrate judge jurisdiction. (Dkt. Entry dated 02/12/18). For the reasons set forth

           below, the Commissioner’s decision is AFFIRMED IN PART AND REVERSED

           AND REMANDED IN PART.

           I.    PROCEDURAL HISTORY

                 On September 16, 2014, Plaintiff filed her application for SSI and DIB alleging

           a disability onset date of November 15, 2013. [Record (hereinafter “R”) 175-82].

           These claims were denied initially on October 9, 2014, and upon reconsideration on

           February 24, 2015. [R93, 97]. Thereafter, Plaintiff filed a written request for hearing.

           [R116]. Plaintiff appeared and testified at a hearing before an Administrative Law

           Judge (“ALJ”) on August 2, 2016, where she was represented by an attorney and

           amended her alleged onset date to May 25, 2015, thus nullifying her DIB claims. [R33-

           52]. A vocational expert (“VE”) also testified. [Id.].

                 On October 14, 2016, the ALJ denied Plaintiff disability benefits. [R21-27].

           Plaintiff then sought review by the Appeals Council, which review was denied

           on August 5, 2017, making the ALJ’s decision the final decision of the Commissioner.

           [R1-7].


           regulations exist for DIB and SSI claims. Therefore, citations herein should be
           considered to refer to the appropriate parallel provision as context dictates. The same
           applies to citations of statutes or regulations found in quoted court decisions.

                                                      2


AO 72A
(Rev.8/8
2)
                 Plaintiff filed this action on September 29, 2017, seeking review of the

           Commissioner’s decision. [Docs. 1-2, 3]. The answer and transcript were filed on

           January 19, 2018. [Docs. 6, 7]. On February 19, 2018, Plaintiff filed a brief in support

           of her petition for review of the Commissioner’s decision, [Doc. 11], and on March 21,

           2018, the Commissioner filed a response in support of the decision, [Doc. 12], to which

           Plaintiff replied on March 29, 2018, [Doc. 14]. The matter is now before the Court

           upon the administrative record, and the parties’ pleadings and briefs,2 and it is

           accordingly ripe for review pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3).

           II.   PLAINTIFF’S CONTENTIONS

                 Plaintiff claims that the ALJ made the following errors:

                 1.     The ALJ’s decision is based upon an error of law in the
                        evaluation of the opinion of treating physician Goins.

                 2.     The ALJ’s decision is not supported by substantial evidence
                        because it contains multiple errors of fact and is based on
                        incorrect or inappropriate reasons for discounting Plaintiff’s
                        symptoms and limitations.

           [Doc. 11 at 8, 12].




                 2
                        Neither party requested oral argument. (See Dkt.).

                                                      3


AO 72A
(Rev.8/8
2)
           III.   STATEMENT OF FACTS

                  A.    Background

                  Plaintiff was born in 1965 and was 50 years old on the alleged onset date.

           [R196]. Plaintiff completed the tenth grade and worked in the past as a babysitter,

           cafeteria worker, and home health care aide. [R211]. She alleges disability due to due

           to diabetes, high blood pressure, back pain, depression, pain in her feet, and arthritis.

           [R210].

                  B.    Lay Testimony

                  Plaintiff testified before the ALJ that she had “a lot of problems[,]” including

           visible knots in her right hand and wrist. [R38]. She also complained of pain in her left

           shoulder and right knee, [R42], with her knee pain being a “10” on the pain scale,

           [R43]. She testified that she had problems bending and could not stand for long, and

           difficulty doing household chores in her apartment because her legs regularly swelled

           and that she needed to elevate them. [R40]. She further testified that her medical

           providers wanted her to have a cardiac stress test done because they were concerned

           that she had congestive heart failure, but she could not afford the test.3 [R41].


                  3
                          The ALJ remarked that this was “hearsay, but for medical opinion I need
           to get that right from the medical record . . . .” [R41].

                                                      4


AO 72A
(Rev.8/8
2)
                 C.     Medical Records

                 Plaintiff submits that since she has not worked since 2009, [R210], she did not

           have any income, [R37], and, therefore, her medical treatment consisted of various

           visits to the emergency room (“ER”) and the limited treatment offered by a charity

           clinic, Healing Bridge Clinic. [Doc. 11 at 5].

                 Plaintiff was seen in the Piedmont Hospital ER on November 12, 2014 for a

           cough with nausea, vomiting, and headache. [R338]. She returned on Christmas Eve

           2014 for a dry cough that began the night before. [R341]. She had an abnormal ECG,4

           with sinus tachycardia,5 and indications that she had previously suffered a heart attack

           (“anterior infarction, age undetermined”). [R346]. She returned to the ER in March

           and April 2015, showing significantly elevated blood sugars. [R354]. An abnormal

           ECG, with indications of a previous anterior infarction, was again noted. [R357].



                 4
                         An electrocardiogram (EKG or ECG) is a test that checks for problems
           with the electrical activity of your heart. An EKG shows the heart's electrical activity
           as line tracings on paper. The spikes and dips in the tracings are called waves. The
           heart is a muscular pump made up of four chambers.
           http://www.webmd.com/heart-disease/electrocardiogram#1 (last visited 3/6/19)
                 5
                        Sinus tachycardia is typically a normal increase in heart rate that happens
           with fever, excitement, and exercise. Heart Rhythm Soc’y, Heart Diseases &
           Disorders, https://www.hrsonline.org/Patient-Resources/Heart-Diseases-Disorders (last
           visited 3/6/19).

                                                      5


AO 72A
(Rev.8/8
2)
                 A visit on May 10, 2015 for cough, chest tightness, and fluid retention revealed

           bilateral lower extremity edema.6 [R364]. Her ECG was again abnormal. [R368].

           Differential diagnoses included “acute coronary syndrome (“ACS”),7 decompensated

           heart failure, pulmonary embolism, pneumonia, chronic obstructive pulmonary disease

           (“COPD”), asthma, bronchitis, influenza, anxiety, malignancy[.]” [R366]. She

           returned nine days later with complaints of back pain and an x-ray of her thoracic spine

           revealed multi-level degenerative disc changes. [R378].

                 On May 26, 2015, Plaintiff presented to the Healing Bridge Clinic where she was

           treated for right shoulder impingement and right knee pain. [R405]. She returned on

           August 13, 2015 complaining of a two-year history of pain in her feet, wrist, and

           back. [R388]. On November 5, 2015, she was evaluated for right knee pain, bilateral

           upper and lower extremity neuropathy, and a ganglion cyst8 on her right wrist. [R382].


                 6
                        Edema refers to swelling caused by fluid in the body’s tissues. It usually
           occurs in the feet, ankles, and legs, but it can involve the entire body. MedlinePlus,
           Edema, https://medlineplus.gov/edema.html (last visited 3/6/19).
                 7
                       ACS is a term for a group of conditions that suddenly stop or severely
           reduce blood flow to the hear and includes heart attacks and angina. MedlinePlus,
           Edema, https://medlineplus.gov/envcy/article/007639.htm (last visited 3/6/19).
                 8
                       A Ganglion cyst is a sac filled with a jellylike fluid that originates from
           a tendon sheath or joint capsule, most often in the wrist, resulting in a benign soft-
           tissue, knot-like mass that forms below the surface of the skin.

                                                      6


AO 72A
(Rev.8/8
2)
                 On May 26, 2016, Maurice Goins, M.D., the orthopedist who treated Plaintiff

           at the clinic, completed a pain questionnaire, in which he indicated that he first

           examined Plaintiff August 13, 2015 and again on May 26, 2016. [R397-99]. Dr. Goins

           noted that Plaintiff had an onset of right knee pain and left shoulder pain three years

           ago which caused constant, severe pain. [R397]. He noted painful range of motion on

           exam and diffuse intermittent edema. [Id.]. It was his opinion that Plaintiff would need

           to lie down for a minimum of two hours during the normal working day; would need

           to elevate her feet on a daily basis; and he concluded that she was not physically

           capable of performing even sedentary work on a full-time basis. [R399]. There were

           no other opinions from examining physicians in the record and no consultative

           examinations were ordered.

                 D.     Vocational-Expert Testimony

                  The ALJ asked the VE if Plaintiff could perform her past work (as babysitter,

           cafeteria worker, and health aid) if she could occasionally lift 20 pounds; frequently lift

           10 pounds; stand and sit for six hour in an eight-hour workday; occasionally or

           frequently, kneel, crouch, crawl, stoop, balance, and take stairs; never use ladders;

           occasionally be exposed to heights and moving parts and reach overhead with her non-


           https://www.foothealthfacts.org/conditions/ganglion-cyst (last visited 3/6/19).

                                                       7


AO 72A
(Rev.8/8
2)
           dominant arm. [R49]. The VE responded that she could not perform her past work

           with those limitations, but that sufficient jobs existed in the national economy that

           Plaintiff could perform, such as laundry worker (DOT #361.687-014, 400,000 positions

           nationally), housekeeper (DOT #302.685-010, 800,000 positions nationally), or office

           helper (DOT #239.567-010, 90,000 positions nationally). [R49-50].

           IV.   ALJ’S FINDINGS OF FACT

                 The ALJ made the following findings of fact:

                 1.    The claimant meets the insured status requirements of the
                       Social Security Act through December 31, 2014.

                 2.    The claimant has not engaged in substantial gainful activity
                       since May 27, 2015, the alleged onset date (20 CFR 416.971
                       et seq.).

                 3.    The claimant has the following severe impairments:
                       degenerative disc disease, right knee, left shoulder pain,
                       diabetes mellitus, and obesity (5’0”, 267 pounds, BMI of
                       52.1) ([20 CFR] 416.920(c)).

                 ...

                 4.    The claimant does not have an impairment or combination of
                       impairments that meets or medically equals the severity of
                       one of the listed impairments in 20 CFR Part 404, Subpart P,
                       Appendix 1 (20 CFR 416.920(d), 416.925, and 416.926).

                 ...



                                                    8


AO 72A
(Rev.8/8
2)
           5.    The claimant has the residual functional capacity to perform
                 light work as defined in 20 CFR 416.967(b) except she can
                 occasionally lift 20 pounds, frequently lift 10 pounds, and
                 stand, sit, and walk for six hours out of an 8-hour day. She
                 can never climb ladders, occasionally climb stairs, stoop,
                 balance, kneel, crouch, and crawl, occasionally reach
                 overhead with the left upper extremity, and tolerate
                 occasionally exposure to hazards.[ ]

           ...

           6.    The claimant is unable to perform any past relevant work
                 (20 CFR 416.965).

           ...

           7.    The claimant was born on May 27, 1965 and was 50 years
                 old, which is defined as an individual approaching advanced
                 age, on the alleged disability onset date (20 CFR 416.963).

           8.    The claimant has a limited education and can communicate
                 in English (20 CFR 416.964).

           9.    Transferability of job skills is not material to the
                 determination of disability because using the Medical-
                 Vocational Rules as a framework supports a finding that the
                 claimant in “not disabled,” whether or not the claimant has
                 transferable job skills (See SSR 82-41 and 20 CFR Part 404,
                 Subpart P, Appendix 2).

           10.   Considering the claimant’s age, education, work experience,
                 and residual functional capacity, there are jobs that exist in
                 significant numbers in the national economy that the claimant
                 can perform (20 CFR 416.969 and 416.969(a)).



                                              9


AO 72A
(Rev.8/8
2)
                 ...

                 11.    The claimant has not been under a disability, as defined in the
                        Social Security Act, from May 27, 2015, through the date of
                        this decision (20 CFR 416.920(g)).

           [R23-27 (footnote omitted)].

                 In his evaluation of Plaintiff’s claims, the ALJ found that, although Plaintiff was

           diagnosed with hypertension, low back pain, right wrist ganglion cyst, and edema,

           “there is no evidence that these impairments result in even minimal functional

           limitations.” [R23]. He also found that, while she was diagnosed with depression, she

           “never pursued mental health treatment, was never prescribed psychotropic

           medications, and the evidence demonstrates she maintained an entirely normal mental

           functional capacity.” [Id.].

                 The ALJ found that Plaintiff did not meet Listing 1.02, which involves major

           joint dysfunction, because she did not “establish that she is unable to ambulate

           effectively, nor establish . . . that she is unable to perform fine and gross movements

           effectively.” [R24]. The ALJ also found that, despite her diabetes diagnosis, Plaintiff

           had no evidence of end organ damage, nor did she have complications with diabetes as

           described in Section 9.00 or meet the criteria of any Listing in other body systems; and

           she did not satisfy Listing 9.00 because there was no evidence that she experienced

                                                     10


AO 72A
(Rev.8/8
2)
           diabetic ketoacidosis, chronic hyperglycemia that produced diabetic neuropathy, or a

           poorly healing skin infection. [Id.].

                 The ALJ accorded “less than great weight” to Plaintiff’s allegations of permanent

           disability because they were “not entirely supported by the record evidence and . . .

           contrary to her allegations, treatment notes demonstrate that [Plaintiff] retained a

           largely normal physical functional capacity.” [Id.]. The ALJ pointed to an x-ray of

           claimant’s spine showing “no acute findings, normal vertebral body heights, intact

           sacroiliac joints” and treating provider observations that she “had normal

           cardiovascular and pulmonary functioning, a normal musculoskeletal range of motion,

           normal range of motion in the neck, and intact strength and sensation.” [Id. (citing

           [R289, 294, 296, 321, 342, 354, 356, 364, 375])]. The ALJ noted that Plaintiff was

           never advised to seek surgery, physical therapy, or referred to pain management, and

           “received infrequent treatment overall.” [R25].

                 The ALJ also noted that Plaintiff was non-compliant with medical advice

           because

                 on November 7, 2013, [Plaintiff] admitted drinking regular Pepsi and
                 eating fried foods despite her diagnosis of diabetes. . . . On June 3, 2014,
                 [Plaintiff] reported failing to take her high blood pressure medications for
                 two months. . . . On September 17, 2014, treating physicians noted that
                 [Plaintiff] did not attend water aerobics as advised [and] the record is

                                                     11


AO 72A
(Rev.8/8
2)
                    devoid of any evidence to indicate that [Plaintiff] pursued water aerobics
                    as advised.

           [Id. (citing [R270, 288, 297-304, 312, 330])]. The ALJ opined that “Plaintiff’s non-

           compliance with treatment likely exacerbated and prolonged the severity of her

           symptoms . . . [and] undermines her allegations as a whole.” [Id.].

                    The ALJ also found that Plaintiff’s activities of daily living are inconsistent with

           her allegations of total disability:

                    For example, in a typical day, [Plaintiff] cleans, sweeps, and lies down to
                    elevate her legs. She reported no difficulties shaving, feeding herself, or
                    using the toilet. She prepares meals on a daily basis, cleans for 1-2 hours
                    per day, drives a car, and shops in stores. She pays bills, counts change,
                    handles a savings account, uses a checkbook, and occasionally socializes
                    with others. Plaintiff’s ability to engage in this normal range of daily
                    activities, contradicts her allegations of permanent disability and
                    evidences that she retains a greater functional capacity than alleged.

           [Id.].

                    The ALJ accorded no weight to state agency physician William Gore’s opinion

           that Plaintiff had mild limitations in social functioning, because Plaintiff received no

           mental health treatment and was never prescribed psychotropic medications.

           [Id. (citing [R56-57, 294, 364])]. He accorded “some weight” to state agency

           physicians Shakoora Omunuwa and A. Medina, who opined that Plaintiff could

           occasionally lift 20 pounds and frequently lift 10 pounds; stand, sit, and walk for six

                                                         12


AO 72A
(Rev.8/8
2)
           hours in an eight-hour day; occasionally climb ladders, ropes, and scaffolds; frequently

           climb ramps, stairs, balance, kneel, crouch, and crawl; avoid concentrated exposure to

           hazards, because they did “not have the opportunity to review the totality of the

           evidence or to consider the claimant’s subjective complaints.” [R25-26 (citing [R58-

           59, 90-91])].

                 The ALJ accorded “limited weight” to the medical source statement prepared on

           May 26, 2016 by Dr. Goins, Plaintiff’s treating physician, who opined that Plaintiff’s

           right knee and shoulder pain made it medically reasonable for her to lie down for two

           hours in an eight-hour workday, elevate her legs, and incapable of working full time.

           [R26 (citing [R397-99])]. The ALJ noted that a finding of disability is reserved

           exclusively for the Commissioner and the medical evidence did not support Dr. Goins

           because other treating providers observed normal cardiovascular and pulmonary

           functioning, normal musculoskeletal range of motion, normal range of motion in the

           neck, and intact strength and sensation. [Id. (citing [R294, 342, 354, 356, 364, 375])].

                 The ALJ concluded that, considering Plaintiff’s age, education, experience, and

           RFC, sufficient jobs existed in the national economy that Plaintiff could perform, such

           as “substantially all of the requirements of” light and unskilled work. [R26-27].

           Specifically, she could be a laundry worker, housekeeper, or office helper. [R27].

                                                     13


AO 72A
(Rev.8/8
2)
           V.     STANDARD FOR DETERMINING DISABILITY

                  An individual is considered disabled for purposes of disability benefits if he is

           unable to “engage in any substantial gainful activity by reason of any medically

           determinable physical or mental impairment which can be expected to result in death

           or which has lasted or can be expected to last for a continuous period of not less than

           12 months.”     42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).         The impairment or

           impairments must result from anatomical, psychological, or physiological abnormalities

           which are demonstrable by medically accepted clinical or laboratory diagnostic

           techniques and must be of such severity that the claimant is not only unable to do

           previous work but cannot, considering age, education, and work experience, engage in

           any other kind of substantial gainful work that exists in the national economy.

           42 U.S.C. §§ 423(d)(2)-(3), 1382c(a)(3)(B), (D).

                  The burden of proof in a Social Security disability case is divided between the

           claimant and the Commissioner. The claimant bears the primary burden of establishing

           the existence of a “disability” and therefore entitlement to disability benefits.

           See 20 C.F.R. §§ 404.1512(a), 416.912(a). The Commissioner uses a five-step

           sequential process to determine whether the claimant has met the burden of proving

           disability.   See 20 C.F.R. §§ 404.1520(a), 416.920(a); Doughty v. Apfel,

                                                     14


AO 72A
(Rev.8/8
2)
           245 F.3d 1274, 1278 (11th Cir. 2001); Jones v. Apfel, 190 F.3d 1224, 1228

           (11th Cir. 1999). The claimant must prove at step one that he is not undertaking

           substantial gainful activity. See 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

           At step two, the claimant must prove that he is suffering from a severe impairment or

           combination of impairments that significantly limits his ability to perform basic

           work-related activities.   See 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).

           At step three, if the impairment meets one of the listed impairments in Appendix 1 to

           Subpart P of Part 404 (Listing of Impairments), the claimant will be considered

           disabled without consideration of age, education, and work experience.

           See 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). At step four, if the claimant

           is unable to prove the existence of a listed impairment, he must prove that his

           impairment        prevents      performance        of    past    relevant      work.

           See 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). At step five, the regulations

           direct the Commissioner to consider the claimant’s residual functional capacity, age,

           education, and past work experience to determine whether the claimant can perform

           other work besides past relevant work.         See 20 C.F.R. §§ 404.1520(a)(4)(v),

           416.920(a)(4)(v). The Commissioner must produce evidence that there is other work

           available in the national economy that the claimant has the capacity to perform.

                                                     15


AO 72A
(Rev.8/8
2)
           Doughty, 245 F.3d at 1278 n.2. To be considered disabled, the claimant must prove an

           inability to perform the jobs that the Commissioner lists. Id.

                 If at any step in the sequence a claimant can be found disabled or not disabled,

           the   sequential       evaluation       ceases     and    further     inquiry      ends.

           See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). Despite the shifting of burdens at step

           five, the overall burden rests on the claimant to prove that he is unable to engage in any

           substantial gainful activity that exists in the national economy.               Doughty,

           245 F.3d at 1278 n.2; Boyd v. Heckler, 704 F.2d 1207, 1209 (11th Cir. 1983),

           superseded by statute on other grounds by 42 U.S.C. § 423(d)(5), as recognized in

           Elam v. R.R. Ret. Bd., 921 F.2d 1210, 1214 (11th Cir. 1991).

           VI.   SCOPE OF JUDICIAL REVIEW

                 A limited scope of judicial review applies to a denial of Social Security benefits

           by the Commissioner. Judicial review of the administrative decision addresses three

           questions: (1) whether the proper legal standards were applied; (2) whether there was

           substantial evidence to support the findings of fact; and (3) whether the findings of fact

           resolved the crucial issues. Washington v. Astrue, 558 F. Supp. 2d 1287, 1296

           (N.D. Ga. 2008); Fields v. Harris, 498 F. Supp. 478, 488 (N.D. Ga. 1980). This Court

           may not decide the facts anew, reweigh the evidence, or substitute its judgment for that

                                                      16


AO 72A
(Rev.8/8
2)
           of the Commissioner. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). If

           substantial evidence supports the Commissioner’s factual findings and the

           Commissioner applies the proper legal standards, the Commissioner’s findings are

           conclusive. Lewis v. Callahan, 125 F.3d 1436, 1439-40 (11th Cir. 1997); Barnes v.

           Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991); Martin v. Sullivan, 894 F.2d 1520, 1529

           (11th Cir. 1990); Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987) (per curiam);

           Hillsman v. Bowen, 804 F.2d 1179, 1180 (11th Cir. 1986) (per curiam); Bloodsworth

           v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

                 “Substantial evidence” means “more than a scintilla, but less than a

           preponderance.” Bloodsworth, 703 F.2d at 1239. It means such relevant evidence as

           a reasonable mind might accept as adequate to support a conclusion, and it must be

           enough to justify a refusal to direct a verdict were the case before a jury. Richardson

           v. Perales, 402 U.S. 389, 401 (1971); Hillsman, 804 F.2d at 1180; Bloodsworth,

           703 F.2d at 1239. “In determining whether substantial evidence exists, [the Court]

           must view the record as a whole, taking into account evidence favorable as well as

           unfavorable to the [Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129, 131

           (11th Cir. 1986) (per curiam). Even where there is substantial evidence to the contrary

           of the ALJ’s findings, the ALJ decision will not be overturned where “there is

                                                     17


AO 72A
(Rev.8/8
2)
           substantially supportive evidence” of the ALJ’s decision.           Barron v. Sullivan,

           924 F.2d 227, 230 (11th Cir. 1991). In contrast, review of the ALJ’s application of legal

           principles is plenary. Foote v. Chater, 67 F.3d 1553, 1558 (11th Cir. 1995); Walker,

           826 F.2d at 999.

           VII. CLAIMS OF ERROR

                 A.     ALJ’s Omission of Plaintiff’s Heart Attack

                 Plaintiff claims that the ALJ erred by failing to mention “the repeated notations

           of an abnormal ECG, with evidence of a previous heart attack.” [Doc. 11 at 8].

           Plaintiff argues that, when combined with her extreme-plus morbid obesity, diabetes,

           and hypertension, a severe coronary impairment would be expected to further reduce

           Plaintiff’s RFC:

                 When the Plaintiff testified at the hearing that her doctors wanted her to
                 have a stress test, which she could not afford, because they [ ] considered
                 she had congestive heart failure, the ALJ summarily dismissed the issue
                 by calling it “hearsay.” Notwithstanding the fact that the rules of
                 evidence/procedure are informal in a Social Security hearing, it should
                 have caused the ALJ to look into the matter further – particularly in light
                 of the abnormal ECGs and the possible diagnosis of heart failure in the
                 record.

           [Id. at 8-9 (citing [R366])]. Additionally, Plaintiff claims that the ALJ incorrectly

           stated that “treating providers observed that the claimant had . . . normal cardiovascular



                                                      18


AO 72A
(Rev.8/8
2)
           . . . functioning. . .,” [id. at 10 (quoting [R24])], claiming that he missed the evidence

           of the abnormal ECGs. Plaintiff also submits that in concluding, with reference to her

           diabetes, that there was no evidence of end organ damage, the ALJ erred because a

           myocardial infarction, as indicated on the ECG, would certainly be evidence of end

           organ damage. [Id. (citing [R24-25])].

                 First, the Commissioner responds that Plaintiff offers no citation to medical or

           legal authority that an abnormal ECG would be expected to reduce her RFC and that

           the ALJ was wrong in stating she did not have end organ damage because a heart attack

           was end organ damage. [Doc. 12 at 6].

                 Second, the Commissioner responds that “the medical evidence does not support

           a finding that Plaintiff has heart damage or a cardiac or pulmonary condition that

           imposes additional functional limitations.” [Id.]. The Commissioner cited Plaintiff’s

           June 2014 chest x-ray, which indicated no acute cardiopulmonary abnormalities,

           [R293]; her December 2014 ECG which yielded normal results, [R344], and an x-ray

           which confirmed no acute cardiopulmonary abnormalities, [id.]; her normal April 2015

           cardiopulmonary examination, [R358]; her normal May 2015 chest x-ray and ECG

           results, [R366, 370], and no cardiopulmonary abnormalities on examination, [R374,




                                                      19


AO 72A
(Rev.8/8
2)
           377]; no cardiopulmonary problems on examination in October 2015, [R384, 394, 396,

           409]; and no treatment for a cardiopulmonary condition. [Doc. 12 at 6-7].

                 Third, the Commissioner responds that, while obesity can cause limitations, it

           does not mean it will cause them and the ALJ’s statement that he considered Plaintiff’s

           impairments in combination is sufficient to satisfy Social Security Ruling (SSR) 02-1p.

           [Doc. 12 at 13-15 (citing 67 Fed. Reg. 57,859 (2002); 20 C.F.R. § 416.920; Wilson v.

           Barnhart, 284 F.3d, 1219, 1224 (11th Cir. 2002); Jones v. Dep’t of Health and Human

           Serv., 941 F.2d 1529, 1533 (11th Cir. 1991); Hutchinson v. Astrue, 408 Fed. Appx. 324,

           327 (11th Cir. Jan. 18, 2011))].

                 Plaintiff replies that although there is little evidence of treatment for heart

           conditions, she testified that she did not take the stress test ordered by her doctors

           because she could not afford it and avoided going to the doctor for financial reasons.

           [Doc. 13 at 1-2 (citing [R43]; Dawkins v. Bowen, 848 F.2d 1211, 1213

           (11th Cir. 1988))]. Plaintiff submits that, rather than dismissing Plaintiff’s complaints,

           the ALJ should have investigated further. [Id.].

                 The Court agrees that the ALJ did not mention Plaintiff’s abnormal ECG in 2014.

           However, Plaintiff’s alleged onset date was May 27, 2015, and, as the Commissioner

           points out, the ALJ mentioned medical records from April through May, 2015 that

                                                      20


AO 72A
(Rev.8/8
2)
           documented normal cardiovascular functioning. [Doc. 12 at 6-7]. Therefore, rather

           than relying on the absence of any cardiovascular findings, the ALJ relied on normal

           cardiovascular findings. [R25-26].

                 Plaintiff also claims that the ALJ incorrectly stated that “treating providers

           observed . . . normal cardiovascular . . . functioning.” [Doc. 11 at 8-10 (citing [R24)]].

           However, Plaintiff offers no citations showing that the ALJ’s statements were incorrect.

           Rather, she claims that the treating providers to which the ALJ referred were not, in

           fact, treating physicians per 20 CFR § 416.927(a)(2) or Eleventh Circuit jurisprudence

           because they merely “treated” Plaintiff in the ER. [Id. at 10 n.6 (citing Nyberg v.

           Comm’r of Soc. Sec., 179 Fed. Appx. 589, 591 n.3 (11th Cir. May 2, 2006))]. However,

           nothing in the ALJ’s decision indicates that he relied on these providers as “treating

           physicians”; he mentioned their treatment notes, but did not accord them any specific

           weight in the way he did with physicians (such as Dr. Goins) who had an ongoing

           relationship with Plaintiff. [R25]. As a result, Plaintiff has not shown that the ALJ

           omitted records from the relevant time period (given the amended alleged onset date),

           misconstrued records, or improperly weighed them based on a non-existent “treating

           physician” relationship.




                                                      21


AO 72A
(Rev.8/8
2)
                 Plaintiff also opines that the fact that she had an abnormal ECG result in the past

           should have reduced her RFC. [Doc. 11 at 9]. However, as the Commissioner points

           out, Plaintiff provides no legal or factual support for the contention that a past heart

           attack prior to the alleged onset date is enough, on its own, to reduce or adversely affect

           Plaintiff’s RFC. [Doc. 12 at 6]. While Plaintiff seems to posit that the ECG in

           conjunction with her obesity should reduce her RFC, as the Commissioner points out,

           the ALJ’s decision indicates that he sufficiently considered the combination of her

           impairments. [Id. at 13-15]. As a result, even if the ALJ’s omission of Plaintiff’s heart

           attack prior to her alleged onset date was an error, it was harmless, as the decision

           reflects that the ALJ did consider her cardiovascular records during the relevant time

           period, did not misconstrue them, and considered them in conjunction with Plaintiff’s

           obesity.

                 Accordingly, Plaintiff has not shown error on this claim.

                 B.     ALJ’s Analysis of Plaintiff’s Other Medical Records

                        1.     Records Concerning Ambulation

                 First, Plaintiff claims that the ALJ erred by finding that she could ambulate

           effectively when the record “is devoid of any observation or evaluation of Plaintiff’s

           ability to ambulate.” [Doc. 11 at 9]. The Commissioner responds that no medical

                                                       22


AO 72A
(Rev.8/8
2)
           source indicated Plaintiff has mobility issues with respect to walking or that she needs

           the use of an assistive device, such as a cane, to ambulate effectively, and, in fact, she

           demonstrated normal range of motion on examination and x-rays of the spine have

           demonstrated no acute findings. [Doc. 12 at 7 (citing [R289, 294, 295, 296, 312, 342,

           364, 377])]. Although the Commissioner concedes that Plaintiff had right knee pain in

           October and November 2015 for which she was treated with injections and medication,

           these records did not document ambulatory issues. [Id. (citing [R382, 407, 408])].

           Plaintiff replies that swelling in her legs and pain in her knee “could reasonably be

           expected to cause limitations upon the walking and standing necessary to perform light

           work, particularly in combination with extreme obesity.” [Doc. 13 at 2].

                 Plaintiff does not refute the records relied upon by the Commissioner to support

           the contention that Plaintiff’s musculoskeletal system functioned normally. Once

           again, Plaintiff posits without citing any legal or factual basis that, in conjunction with

           her obesity, her right knee pain should reduce her RFC. [Id.]. However, as previously

           explained, the ALJ’s decision indicates that he sufficiently considered the combination

           of her impairments. [R24-25]. No error has been shown on this point.




                                                       23


AO 72A
(Rev.8/8
2)
                        2.    X-ray evidence

                 Second, Plaintiff claims that the ALJ only cited to normal thoracic spinal x-ray

           findings in 2014–prior to her alleged onset date–while ignoring abnormal May 2015

           findings. [Doc. 11 at 10 (citing [R24, 378])]. The Commissioner responds that, if this

           was error, it was harmless because the ALJ was clearly aware of Plaintiff’s x-ray, as he

           found that she had the severe impairment of degenerative disc disease. [Doc. 12 at 8

           (citing [R23])]. Plaintiff did not reply to this argument. [Doc. 13]. Therefore, the

           Court deems this claim abandoned.               Hudson v. Norfolk S. Ry. Co.,

           209 F. Supp. 2d 1301, 1324 (N.D. Ga. 2001) (Carnes, J.) (“When a party fails to

           respond to an argument or otherwise address a claim, the Court deems such argument

           or claim abandoned.”); Kramer v. Gwinnett Cnty., Ga., 306 F. Supp. 2d 1219, 1221

           (N.D. Ga. 2004) (Evans, J.) (“[A] party’s failure to respond to any portion or claim in

           a motion indicates such portion, claim or defense is unopposed.”); Outlaw v. Barnhart,

           197 Fed. Appx. 825, 827 n.3 (11th Cir. Aug. 10, 2006) (per curiam) (finding that the

           plaintiff waived an issue by failing to elaborate on the argument or provide a citation

           to authority regarding the argument).

                 As a result, Plaintiff has not shown error on this point.




                                                     24


AO 72A
(Rev.8/8
2)
                        3.     Plaintiff’s Compliance with Medical Advice

                 Third, Plaintiff claims that the ALJ recited evidence prior to Plaintiff’s alleged

           onset date, such as her diet and exercise habits and adherence to medication, “to

           diminish her credibility,” when such evidence was not unequivocal in establishing non-

           compliance with prescribed treatment and, in fact, suggested she could not afford

           medications. [Doc. 11 at 9-10 (citing [R25, 270])].

                 With regard to Plaintiff’s diet and exercise habits, the Commissioner argues that

           Plaintiff can be denied benefits for failing to follow prescribed treatment without good

           reason under the regulations and she offered none of the “good reasons” afforded by

           the regulations. [Doc. 12 at 10-11 (citing 20 C.F.R. § 416.930; Crawford v. Comm’r

           of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004); Ellison v. Barnhart, 355 F.3d 1272,

           1275 (11th Cir. 2003))].     With regards to her failure to take medications, the

           Commissioner responds that “an ALJ does not have to consider evidence regarding a

           claimant’s ability to afford his medication, where the ALJ did not rely significantly on

           her alleged failure to take her medication” and, because the “ALJ provided other cogent

           reasons for not accepting Plaintiff’s subjective statements,” including her spinal x-rays

           and treatment provider notes, he did not err.          [Id. at 11-12 (citing Ellison,

           355 F.3d at 1275; [R289, 294-96, 342, 356, 364, 375])].


                                                      25


AO 72A
(Rev.8/8
2)
                 “A medical condition that can reasonably be remedied either by surgery,

           treatment, or medication is not disabling.” Dawkins, 848 F.2d at 1213 (quoting

           Lovelace v. Bowen, 813 F.2d 55, 59 (5th Cir. 1987)). The language of the regulations

           sets forth four requirements before a claimant’s disability benefits can be denied or

           terminated for the willful failure to follow prescribed treatment: (1) the impairment

           must have been amenable to treatment to restore the claimant’s ability to work, (2) the

           treatment must have been prescribed, (3) the treatment must have been refused, and

           (4) the refusal must have been willful with no justifiable excuse.” Jones v. Heckler,

           702 F.2d 950, 953 (11th Cir. 1983). “In order to deny benefits on the ground of failure

           to follow prescribed treatment, the ALJ must find that had the claimant followed the

           prescribed treatment, the claimant’s ability to work would have been restored. This

           finding must be supported by substantial evidence.” Dawkins, 848 F.2d at 1213.

           Unless an ALJ’s finding that a claimant is not disabled is based significantly on a

           claimant’s noncompliance with treatment, the ALJ’s decision will not constitute

           reversible error. Ellison, 355 F.3d at 1275 (finding that an ALJ’s failure to consider

           why a claimant did not follow suggested treatment was not reversible error because the

           ALJ’s determination “was not significantly based on a finding of noncompliance” and

           was based primarily on other evidence); see also Beegle v. Soc. Sec. Admin., Comm’r,


                                                     26


AO 72A
(Rev.8/8
2)
           482 Fed. Appx. 483, 487 (11th Cir. July 23, 2012) (“Nonetheless, reversible error does

           not appear where the ALJ primarily based her decision on factors other than

           non-compliance, and where the claimant’s non-compliance was not a significant basis

           for the ALJ’s denial of disability insurance benefits.”); Brown v. Comm’r of Soc. Sec.,

           425 Fed. Appx. 813, 817 (11th Cir. Apr. 27, 2011) (“[I]f the claimant’s failure to follow

           medical treatment is not one of the principal factors in the ALJ’s decision, then the

           ALJ’s failure to consider the claimant’s ability to pay [for treatment] will not constitute

           reversible error.”).

                  The Court agrees that the ALJ incorrectly relied on Plaintiff’s diet and exercise

           habits because the records do not indicate that she failed to adhere to prescribed

           treatment. Specifically, on November 7, 2013, the provider explained that Plaintiff

           was:

                  provided [ ] with verbal and written information on foods to avoid- she
                  had been drinking Regular Pepsi and eating fried foods because that is
                  what her boyfriend demanded she cook. Discussed appropriate food
                  preparation techniques, food portion sizes and what foods count as carb
                  with how to read labels.

           [R270]. The provider also stated that Plaintiff

                  does not work and she can not afford her medications and she has not had
                  a blood glucose monitor in about 2-3 years. . . . The patient is asked to
                  make an attempt to improve diet and exercise patterns to aid in medical
                  management of this problem.

                                                       27


AO 72A
(Rev.8/8
2)
           [Id.]. If anything, these records indicate that Plaintiff was only advised regarding her

           diet after she described it and highlighted her lack of access to regular blood glucose

           screenings and medications; they do not indicate that Plaintiff was previously advised

           to follow a certain diet and admitted unexcused noncompliance.

                 The Court also finds that the ALJ made unfounded assumptions regarding

           Plaintiff’s exercise habits. [R25]. Although part of her treatment plan on June 25, 2014

           was “get water aerobic[s] started,” [R317], and the last note reflects that she “has not

           gotten into water aerobics,” [R330], there is a followup note on August 6, 2014 that

           appears to say that she was “unable to get to water aerobics,” [R314], followed by a

           note on September 17, 2014, that she “has not gone to water aerobics (no ride).”

           [R312]. A Social Security claimant’s refusal to follow prescribed medical treatment

           without a good reason will preclude a finding of disability. 20 C.F.R. § 416.930(b);

           Bellew v. Acting Comm’r of Soc. Sec., 605 Fed. Appx. 917, 921 (11th Cir. May 6, 2015).

           However, “poverty excuses noncompliance,” such that noncompliance does not prevent

           a claimant from receiving benefits where the noncompliance is a result of the claimant’s

           inability to afford treatment. Dawkins, 848 F.2d at 1212-14 (reversing and remanding

           ALJ’s denial of benefits where ALJ relied “primarily if not exclusively” on evidence

           concerning the claimant’s noncompliance with prescribed treatment, without regard to


                                                     28


AO 72A
(Rev.8/8
2)
           the claimant’s ability to afford the treatment). Accordingly, “when an ALJ relies on

           noncompliance as the sole ground for the denial of disability benefits, and the record

           contains evidence showing that the claimant is financially unable to comply with

           prescribed treatment, the ALJ is required to determine whether the claimant was able

           to afford the prescribed treatment.” Ellison, 355 F.3d at 1275.

                 While the ALJ also found Plaintiff’s complaints inconsistent with her activities

           of daily living, the Court concludes that the ALJ’s opinion that Plaintiff failed to follow

           prescribed treatment was a significant basis to his ultimate conclusion of non-

           disability, [R25]. In doing so, the ALJ did not comply with the Commissioner’s own

           policies. The relevant Social Security Ruling instructs that

                 if the frequency or extent of the treatment sought by an individual is not
                 comparable with the degree of the individual’s subjective complaints, or
                 if the individual fails to follow prescribed treatment that might improve
                 symptoms, we may find the alleged intensity and persistence of an
                 individual’s symptoms are inconsistent with the overall evidence of
                 record. We will not find an individual’s symptoms inconsistent with the
                 evidence in the record on this basis without considering possible reasons
                 he or she may not comply with treatment or seek treatment consistent with
                 the degree of his or her complaints.




                                                       29


AO 72A
(Rev.8/8
2)
           Soc. Sec. Ruling (SSR) 16-3p, 2016 WL 1119029, at *8 (SSA Mar. 16, 2016)

           (emphasis added).9 SSR 16-3p also points out that the individual may be unable to

           afford treatment and may not have access to free or low-cost medical services. Id. The

           ALJ’s decision does not discuss the reasons why Plaintiff did not attend water aerobics

           as required by SSR 16-3p.10



                 9
                        Effective March 28, 2016, SSR 16-3p superseded SSR 96-7p. Social
           Security Ruling 16-3p; Titles II and Titles XVI: Evaluation of Symptoms in Disability
           Claims, 81 Fed. Reg. 14,166 (Mar. 16, 2016); 81 Fed. Reg. 15, 776 (Mar. 24, 2016).
           SSR 16-3p did not alter the methodology for evaluating a claimant’s symptoms under
           the regulations. SSR 16-3p explains that the Commissioner eliminated the use of the
           term “credibility,” which does not appear in the regulations, because “subjective
           symptom evaluation is not an examination of an individual’s character.” SSR 16-3p.
           Otherwise, the methodology outlined in SSR 16-3p is essentially the same as in
           SSR 96-7p.
                 10
                         Social Security Rulings are published under the authority of the
           Commissioner of Social Security and are binding on all components of the
           administrative process. See Sullivan v. Zebley, 493 U.S. 521, 530 n.9 (1990); see also
           Tauber v. Barnhart, 438 F. Supp. 2d 1366, 1377 n.6 (N.D. Ga. 2006) (Story, J.) (citing
           20 C.F.R. § 402.35(b)(1)). Although SSRs do not have the force of law, they are
           entitled to deference so long as they are consistent with the Social Security Act and
           regulations. Massachi v. Astrue, 486 F.3d 1149, 1152 n.6 (9th Cir. 2007); see also
           Salamalekis v. Comm’r of Soc. Sec., 221 F.3d 828, 832 (6th Cir. 2000) (“If a Social
           Security Ruling presents a reasonable construction of an ambiguous provision of the
           Act or the agency’s regulations, we usually defer to the SSR.”); Minnesota v. Apfel,
           151 F.3d 742, 748 (8th Cir. 1998) (“Social Security Rulings, although entitled to
           deference, are not binding or conclusive.”); Pass v. Chater, 65 F.3d 1200, 1204 n.3
           (4th Cir. 1995); Gordon v. Shalala, 55 F.3d 101, 105 (2d Cir. 1995); Andrade v. Sec’y
           of Health and Human Servs., 985 F.2d 1045, 1051 (10th Cir. 1993).

                                                     30


AO 72A
(Rev.8/8
2)
                 Likewise, the record does not reflect that the ALJ properly considered Plaintiff’s

           reasons for her noncompliance with other medical advice. The ALJ noted two other

           instances of non-compliance in addition to not attending water aerobics, all preceding

           her amended alleged onset date. [R25]. The first was in November 2013, when

           Plaintiff suffered serious hyperglycemia due to drinking Pepsi and eating fried foods,

           [R297-304], that the Court previously discussed; and the second occurred in June 2014

           when she reported hypertension, but the records associated with that incident indicate

           that she had “been out of medication since April 2014 and she needs a new prescription.

           She notes that she does not have any insurance, but she does have an appointment with

           an income based clinic on 6/25/14.” [R288]. The ALJ’s consideration of these events

           even though they occurred prior to Plaintiff’s amended alleged onset date is not

           erroneous, because the ALJ was obligated to develop the medical history record

           complete medical history “for at least the 12 months preceding the month in which” the

           application for benefits was filed.” 20 C.F.R. § 404.1512 (emphasis added).

                 At the same time, the ALJ’s reliance on Plaintiff’s noncompliance with her

           hypertension medication suffers, perhaps more so, from the same failing as did

           consideration of Plaintiff’s failure to attend water aerobics. In concluding that

           Plaintiff’s noncompliance with treatment “likely exacerbated and prolonged the


                                                     31


AO 72A
(Rev.8/8
2)
           severity of” Plaintiff’s symptoms, thereby “undermin[ing] her allegations as a whole,”

           [R25], without, as required by SSR 16-3p, “considering possible reasons . . . she may

           not comply with treatment or seek treatment consistent with the degree of . . . her

           complaints,” the ALJ committed reversible error that the Court does not find was

           harmless.

                  “A clearly articulated credibility finding with substantial supporting evidence

           in the record will not be disturbed by a reviewing court” even if some of the reasons for

           questioning the claimant’s credibility stated by the ALJ are suspect. Davis v. Astrue,

           346 Fed. Appx. 439, 440, 441 (11th Cir. Sept. 23, 2009) (reversing district court’s

           reversal of ALJ’s decision denying benefits because it found that inconsistencies

           between objective medical findings and claimant’s subjective complaints of pain, which

           were pointed out in ALJ’s decision, constituted substantial evidence supporting the

           ALJ’s determination, and quoting Foote, 67 F.3d at 1562). Said another way, an

           adverse credibility determination by the ALJ is subject to harmless-error

           analysis. Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983); see also Wilson v.

           Comm’r of Soc. Sec., 500 Fed. Appx. 857, 859-60 (11th Cir. Dec. 7, 2012) (concluding

           that ALJ’s credibility determination based upon plaintiff’s failure to apply for worker’s

           compensation was harmless error where record showed sufficient evidence to support


                                                      32


AO 72A
(Rev.8/8
2)
           an adverse credibility determination independent of failure to apply for worker’s

           compensation).11 In this case, while the ALJ referenced various treatment notes that

           reflected “a largely normal physical functional capacity,” including a finding that she

           was “well and stable,” [R24 (quoting [R352])], that same note, however, reflected that

           she had been taken off of insulin the previous fall and her Metformin12 dose was halved,

           and she came to the Piedmont ER hyperglycemic with a blood sugar level of 700,

           which was reduced to 290 by two liters of normal saline and insulin. The attending

           physician recommended that her Metformin dose be doubled again and to see her

           primary care physician “asap for recheck and consider insulin.” [R352-54]. Similarly,

           the ALJ concluded that “the normal observations in combination with the conservative



                 11
                        The Court recognizes that the phrase “credibility determination” in Social
           Security cases has fallen out of favor and the preferred terminology, as reflected in
           SSR 16-3p, is that a plaintiff’s subjective complaints are “inconsistent with the overall
           evidence of record.” SSR 16-3p, 2016 WL 1119029 at *8. To the extent that the
           Court uses the disused term, it is merely a shorthand reference to the current regulatory
           standard.
                 12
                         Metformin is used alone or with other medications, including insulin, to
           treat type 2 diabetes. Metformin helps to control the amount of glucose (sugar) in your
           blood. It decreases the amount of glucose you absorb from your food and the amount
           of glucose made by your liver. Metformin also increases your body's response to
           insulin, a natural substance that controls the amount of glucose in the blood. U.S. Nat’l
           Library of Medicine, https://medlineplus.gov/druginfo/meds/a696005.html (last visited
           3/8/19)

                                                      33


AO 72A
(Rev.8/8
2)
           and infrequent treatment, undermines the persuasiveness of the claimant’s allegations

           and evidences that her impairments do not rise to a disabling level.” [R25]. However,

           the same medical records also demonstrate that she experienced bilateral lower

           extremity edema beginning in April 2015, [R364].

                    In order to determine that the ALJ’s decision was supported by substantial

           evidence, it must be clear the that ALJ took into account evidence both favorable and

           unfavorable to his opinion.       See McCruter v. Bowen, 791 F.2d 1544, 1548

           (11th Cir. 1986) (holding that an administrative decision is not supported by “substantial

           evidence” where the ALJ acknowledges only the evidence favorable to the decision and

           disregards contrary evidence). Here, the ALJ impermissibly cherry-picked evidence

           favorable to his opinion while ignoring significant evidence favorable to Plaintiff’s

           claim.       Tankersley   v.   Comm’r,    Soc.    Sec.   Admin., Civil Action File

           No. 1:17-cv-00140-AJB, 2018 WL 1466278, at *23 (N.D. Ga. Mar. 26, 2018).

           Therefore, in combination with the improper reasoning as to Plaintiff’s compliance, the

           Court concludes that the Commissioner must reexamine Plaintiff’s claims.

                    As a result, the Court REMANDS Plaintiff’s application to the Commissioner

           for further consideration of Plaintiff’s claims consistent with the discussion herein.




                                                      34


AO 72A
(Rev.8/8
2)
                 C.     The ALJ’s Weighing of Dr. Goins’ Opinion

                 Plaintiff contends that the ALJ erred in giving limited weight to Dr. Goins’

           opinion and finding that her edema did not cause any functional limitations.

           [Doc. 11 at 12-13]. Plaintiff claims that Dr. Goins indicated that she needed to lie down

           and elevate her feet during the day, which are functional limitations. [Id. at 11-12

           (citing [R23, R399])].

                 In response, the Commissioner argues that the ALJ properly considered the

           medical source opinions, together with the other evidence, in assessing Plaintiff’s

           RFC. [Doc. 12 at 15 (citing 20 C.F.R. § 416.945(a)(3))]. The Commissioner points out

           that the ALJ “noted an x-ray of Plaintiff’s lumbar spine demonstrated no acute findings,

           normal vertebral body heights, intact sacroiliac joints, and small anterior osteophytes

           at L2-3 and L4-5,” was “well and stable,” and had an entirely normal physical

           examination on April 7, 2015. [Doc. 12 at 11 (citing [R294, 354, 356])]. Moreover,

           an x-ray of her cervical and thoracic spine demonstrated normal findings, [R295, 296];

           treating providers observed Plaintiff had normal cardiovascular and pulmonary

           functioning, normal musculoskeletal range of motion, normal range of motion in the

           neck, and intact strength and sensation, [R289, 342, 354, 356, 364, 375]; and Plaintiff’s

           treatment was “entirely conservative in nature’ with no treating or examining source


                                                      35


AO 72A
(Rev.8/8
2)
           advising her to undergo surgery or see a pain specialist or physical therapist. [Doc. 12

           at 11-12 (citing Brown, 425 Fed. Appx. at 815, 817-18; Sheldon v. Astrue,

           268 Fed. Appx. 871, 872 (11th Cir. Mar. 10, 2008))].

                 The Commissioner also responds that “the ALJ provided good reasons, supported

           by substantial evidence, for giving little weight to Dr. Goins’ opinion[,]” noting that

           “other medical providers reported Plaintiff had normal cardiovascular and pulmonary

           functioning, a normal musculoskeletal range of motion, normal range of motion in the

           neck, and intact strength and sensation.” [Doc. 12 at 17].13


                 13
                         The Commissioner responded to an argument that Plaintiff did not make
           in this specification, that is, that Dr. Goins opined that Plaintiff was disabled, an issue
           reserved to the Commissioner, [Doc. 12 at 16-17]; as a result, the Court will not further
           address it.

                   The Commissioner also makes an argument that the ALJ did not make with
           regard to Dr. Goins’ opinion, that it was just boxes checked on a form. [Id. at 18]. A
           court may not accept appellate counsel’s post hoc rationalizations for agency actions.
           Baker v. Comm’r of Soc. Sec., 384 Fed. Appx. 893, 896 (11th Cir. June 23, 2010)
           (citing FPC v. Texaco Inc., 417 U.S. 380, 397 (1974) (citation omitted)). If an action
           is to be upheld, it must be upheld on the same bases articulated in the agency’s order.
           Id. (citation omitted); see also Burlington Truck Lines, Inc. v. United States, 371 U.S.
           156, 168 (1962) (same); SEC v. Chenery Corp., 332 U.S. 194, 196 (1947) (“[A]
           reviewing court, in dealing with a determination or judgment which an administrative
           agency alone is authorized to make, must judge the propriety of such action solely by
           the grounds invoked by the agency. If those grounds are inadequate or improper, the
           court is powerless to affirm the administrative action by substituting what it considers
           to be a more adequate or proper basis.”); Owens v. Heckler, 748 F.2d 1511, 1516 (11th
           Cir.1984). As a result, the Commissioner’s argument in briefing about Dr. Goins’

                                                       36


AO 72A
(Rev.8/8
2)
                 In her reply, Plaintiff does not discuss this argument except by claiming that if

           the ALJ did not want to accept Dr. Goins’ opinions, he should have sent Plaintiff for

           a comprehensive consultative examination. [Doc. 13 at 2].

                 The decision not to give a treating-source medical opinion controlling weight

           does not mean that the opinion should be rejected, SSR 96-2p, but neither does it mean

           that it cannot be rejected. Eleventh Circuit precedent contemplates such a rejection.

           See Pritchett v. Comm’r, Soc. Sec. Admin., 315 Fed. Appx. 806, 810

           (11th Cir. Feb. 24, 2009) (finding the ALJ did not err in assigning no weight to the

           treating physician’s conclusion that Plaintiff probably was medically disabled, because

           the ALJ clearly articulated its decision and because the doctor’s opinion was

           inconsistent with his own records); MacGregor v. Bowen, 786 F.2d 1050, 1053

           (11th Cir. 1986) (“The Secretary must specify what weight is given to a treating

           physician’s opinion and any reason for giving it no weight, and failure to do so is

           reversible error.”); see also Davis v. Astrue, 287 Fed. Appx. 748, 753

           (11th Cir. July 9, 2008) (where court, instead of stating that assigning no weight to a




           opinion being just boxes checked on a form is a post hoc rationalization, which the
           Court cannot consider.

                                                     37


AO 72A
(Rev.8/8
2)
           treating physician’s opinion is impermissible, identified reasons why the ALJ’s

           decision to do so was unsupported by the record).

                 In determining the weight of medical opinions, the ALJ must consider: (1) the

           examining relationship; (2) the treatment relationship; (3) evidence supporting the

           conclusions; (4) the consistency of the opinion with the record as a whole; (5) the

           medical expert’s area of specialty; and (6) other factors, including the amount of

           understanding of disability programs and the familiarity of the medical source with

           information in the claimant’s case record.         20 C.F.R. §§ 404.1527(c)(1)-(6),

           416.927(c)(1)-(6). However, the regulations do not require the ALJ to explicitly

           identify these factors. See 20 C.F.R. § 404.1527(d) (stating only that the Commissioner

           “consider[s] all of the following factors in deciding the weight [he] gives to any

           medical opinion”); see also Amilpas v. Astrue, No. 09-cv-0389, 2010 WL 2303302, *6

           (W.D. Tex. May 17, 2010) (“I cannot conclude that the ALJ made a legal error []

           because the regulations do not require the ALJ to explicitly address each 404.1527(d)

           factor.”) (R&R adopted by 2010 WL 2756552 at *5 & n.38 (W.D. Tex. July 12, 2010)).

           Nor does the Social Security Ruling that interprets § 404.1527(d) state that the ALJ is

           required to explicitly identify these six factors in his opinion, only that the treating

           source medical opinions “must be weighed using all of the factors provided” by


                                                     38


AO 72A
(Rev.8/8
2)
           § 404.1527. SSR 96-2p. Lastly, courts have concluded that an ALJ does not err by

           failing to expressly address each of the factors outlined in 20 C.F.R. § 404.1527(d). See

           Armijo v. Astrue, 385 Fed. Appx. 789, 795 (10th Cir. June 16, 2010) (citing Oldham v.

           Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007)).

                 Here, the ALJ explained that he accorded weight to Dr. Goins according to these

           factors by finding, among other things, that Dr. Goins offered an ultimate opinion on

           Plaintiff’s disability (that he could not fully accept) and that Dr. Goins’ opinion was

           unsupported by other medical providers’ examinations, including those pertaining to

           Plaintiff’s cardiovascular, pulmonary, and musculoskeletal systems. [R26]. Therefore,

           the ALJ did not err because he applied the proper legal standards. Washington,

           558 F. Supp. 2d at 1296; Fields, 498 F. Supp. 488. While Plaintiff may take issue with

           the eventual weight that the ALJ accorded to these opinions, it is not the Court’s role

           to decide the facts anew, reweigh the evidence, or substitute its judgment for that of the

           Commissioner. Dyer, 395 F.3d at 1210. As a result, Plaintiff’s claim of error as

           articulated does not mandate reversal of the Commissioner’s decision.

                 D.     Not Ordering Consultative Examinations

                 Plaintiff argues that the ALJ erred by not developing the record because he failed

           to order that she receive a consultative examination that “would have tested her ability


                                                      39


AO 72A
(Rev.8/8
2)
           to ambulate . . . the range of motion of her wrists, and grip and pinch strength of her

           hands.”   [Doc. 11 at 11 (citing Thornton v. Astrue, 356 Fed. Appx. 243, 249

           (11th Cir. Dec. 4, 2009); Reeves v. Heckler, 734 F.2d 519, 522 n.1 (11th Cir. 1984)

           (citing Ford v. Secretary of Health & Human Servs., 659 F.2d 66, 69 (5th Cir. 1981)

           (Unit B); 20 C.F.R. § 404.1519a(b))]. Plaintiff also suggests that “the ALJ should have

           investigated [whether Plaintiff had congestive heart failure] further in light of the

           abnormal ECG and the swelling in her legs.” [Doc. 13 at 2]. Therefore, Plaintiff has

           complied with the scheduling order and the question is the extent of the ALJ’s duty to

           order a consultative exam. [See Doc. 9 at 2-3].

                 The Commissioner argues that Plaintiff “fails to cite to any evidence sufficient

           to trigger the requirement for a consultative psychological evaluation.” [Doc. 12 at 12-

           13 (citing Smith v. Bowen, 792 F.2d 1547 (11th Cir. 1986); Doughty, 245 F.3d at 1281;

           20 C.F.R. § 426.919; McCall v. Bowen, 846 F.2d 1317 (11th Cir. 1988))].

                 As a preliminary matter, the ALJ had no special duty to develop the record unless

           the claimant is unrepresented.       Cowart v. Schweiker, 662 F.2d 731, 734-35

           (11th Cir. 1981) (quoting Clark v. Schweiker, 652 F.2d 399, 404 (5th Cir.




                                                     40


AO 72A
(Rev.8/8
2)
           Unit B July 17, 1981)14). In the absence of the special duty, a plaintiff must make a

           more specific showing of prejudice of the failure to develop the record. Kelley v.

           Heckler, 761 F.2d 1538, 1540 n.2 (11th Cir. 1985); see also Brown v. Shalala,

           44 F.3d 931, 935 (11th Cir. 1995). However, because a hearing before an ALJ is non-

           adversarial, the ALJ has a basic duty to fully and fairly develop the record, even when

           the claimant is represented by counsel. Graham v. Apfel, 129 F.3d 1420, 1422

           (11th Cir. 1997); Todd v. Heckler, 736 F.2d 641, 641 (11th Cir. 1984).

                 While an ALJ has discretion in determining whether to procure additional

           medical evidence, he still has an obligation to develop a full and fair record, and where

           review of the record reveals evidentiary gaps demonstrating unfairness, remand may

           be warranted.    Gallina v. Comm’r of Soc. Sec., 202 Fed. Appx. 387, 388-89

           (11th Cir. Oct. 25, 2006); cf. Castle v. Colvin, 557 Fed. Appx. 849, 854

           (11th Cir. Feb. 18, 2014) (holding that “[w]here medical evidence shows relatively little

           physical impairment, an ALJ permissibly can render a commonsense judgment about

           functional capacity even without a physician’s assessment”) (punctuation omitted).




                 14
                       Decisions issued by a Unit B panel of the former Fifth Circuit constitute
           binding precedent in the Eleventh Circuit. See Stein v. Reynolds Secs., Inc.,
           667 F.2d 33, 34 (11th Cir. 1982).

                                                      41


AO 72A
(Rev.8/8
2)
           The Commissioner’s duty to develop the record includes ordering a consultative

           examination if one is needed to make an informed decision. Reeves, 734 F.2d at n.1.

                 It is true that the parties have pointed to no part of the record that specifically

           tested Plaintiff’s ability to ambulate. However, it is also true that the ALJ found

           Plaintiff’s shoulder and knee pain and diabetes to be severe based on treating providers

           observations of reduced range of motion and her receipt of a knee injection. [R23].

           Although both Plaintiff and Dr. Goins opined that these impairments imposed

           limitations, such as the need to elevate her legs for two hours a day, the ALJ did not

           fully credit these limitations, and instead, crafted a far less restrictive RFC, [R24-26],

           based upon reports describing normal range of motion, conservative treatment, and

           unremarkable musculoskeletal system examinations. [R25].

                 The ALJ found that Plaintiff had severe impairments based upon limited range

           of motion and treatment for musculoskeletal issues, but then cited Plaintiff’s

           conservative treatment and other records noting normal musculoskeletal findings as the

           basis for finding these impairments less limiting than Plaintiff or Dr. Goins alleged.

           [Compare R23 with R24-26]. There was little in the way of objective medical records

           that explained Plaintiff’s bilateral lower edema after May 2015, when she reported it




                                                      42


AO 72A
(Rev.8/8
2)
           at Piedmont ER, [R363, 364], although an EKG reflected occasional PVCs,15 [R368],

           and she was assessed with unspecified essential hypertension. [Id.]. This suggests an

           evidentiary conflict that the ALJ cannot resolve as a layperson who is not qualified to

           interpret the medical records and findings. Marbury v. Sullivan, 957 F.2d 837, 840-41

           (11th Cir. 1992) (Johnson, J., concurring); Jackson v. Colvin, Civ. Action File No. 1:14-

           cv-01868-AJB, 2015 WL 5601876, at *16 (N.D. Ga. Sept. 23, 2015) (Baverman, M.J.).

                 A consultative examination may be necessary for the ALJ to make a decision due

           to some conflict, ambiguity, or other insufficiency in the medical evidence.

           20 C.F.R. § 404.1519a(a)(2) (“When we purchase a consultative examination, we will

           use the report from the consultative examination to try to resolve a conflict or

           ambiguity if one exists. We will also use a consultative examination to secure needed

           medical evidence the file does not contain such as clinical findings, laboratory tests, a

           diagnosis or prognosis necessary for decision.”); 20 C.F.R. § 404.1519a(b) (“A

           consultative examination may be purchased when the evidence as a whole, both



                 15
                        Premature ventricular contractions (PVCs) are extra heartbeats that begin
           in one of the heart’s two lower pumping chambers (ventricles). These extra beats
           disrupt regular heart rhythm, sometimes causing a person to feel a fluttering or a
           skipped beat in the chest. Mayo Clinic Patient Care & Health Information,
           https://www.mayoclinic.org/diseases-conditions/premature-ventricular-contractions/
           symptoms-causes/syc-20376757 (last visited 3/11/19).

                                                      43


AO 72A
(Rev.8/8
2)
           medical and nonmedical, is not sufficient to support a decision on your claim.”); see

           also Thomas v. Berryhill, No. 2:16-00581-N, 2017 WL 3996411 at *4

           (N.D. Ala. Sept. 11, 2017) (citing River v Astrue, 901 F. Supp. 2d 1317, 1328

           (S.D. Ala. 2012)). Consequently, the Court finds that the lack of a medical opinion as

           to Plaintiff’s physical limitations presents a gap in the record that could reasonably

           affect the outcome of the case at step three and that the ALJ therefore should have made

           reasonable attempts to fill with a consultative examination and opinion.

                 Accordingly, the Court REMANDS the case for the Commissioner to order a

           consultative physical examination to resolve any conflict regarding the functional

           limitations posed by Plaintiff’s severe impairments.

           VIII. CONCLUSION

                 In conclusion, the Commissioner’s decision is AFFIRMED IN PART AND

           REVERSED AND REMANDED IN PART for further consideration of Plaintiff’s

           application.   Specifically, the Commissioner’s decision is REVERSED AND

           REMANDED for further consideration of the reasons for Plaintiff’s non-compliance

           and so that a consultative examination may be conducted concerning the functional

           limitations posed by Plaintiff’s severe impairments. The decision is AFFIRMED in

           all other respects.


                                                     44


AO 72A
(Rev.8/8
2)
           The Clerk is DIRECTED to enter judgment in favor of Plaintiff.

           IT IS SO ORDERED and DIRECTED, this the 11th           day of March, 2019.




                                            45


AO 72A
(Rev.8/8
2)
